Miller, Ch., J.
On tlie trial of tlie cause before tlie court, the plaintiff offered to prove that at the time of making the loan for which the writing sued, on was given, Elliott proposed that if plaintiff would not put the same into a judgment of record he would procure Samuel Wilson to guaranty the payment thereof ; that plaintiff, through his agent, agreed to this; that Elliott procured Wilson’s guaranty in pursuance of this agreement for his own benefit and not at plaintiff’s request; that plaintiff did not see or have any conversation with Wilson about the matter, and knew nothing of what inducements or representations Elliott made to him, and that no money was paid over until the paper was returned to the plaintiff with the written guaranty of Wilson thereon. To the introduction of this evidence the administrator objected on the ground “ that the matter was a question of law on the guaranty, and no question of fact arose.” The court sustained the objection and excluded the evidence, and appellant now assigns this ruling as error.
It seems that the court below decided upon the question of the sufficiency of the proposed evidence, rather than upon that of its admissibility, for certainly this evidence was admissible. Suppose, in addition to the proposed evidence, it had been further proved that the guarantor of the contract had been fully advised of the alleged agreement between plaintiff and Elliott. It would not be claimed, that in such case, the alleged delay of the plaintiff in the filing of the writing with the clerk, in pursuance of the agreement, would be any defense for the guarantor. We do not decide that the defense would or would not be good without such knowledge on the part of the guarantor. But clearly if such knowledge was given to the guarantor when he executed the guaranty, the delay in filing the instrument for judgment, according to the understanding and agreement of the parties, would constitute no defense by the guarantor. Now the plaintiff was not required to offer his entire testimony at once. He had the right to prove the proposed contract by certain witnesses and then follow it up with proof of notice or knowledge to the guarantor of such contract by other witnesses. Whether the testimony offered would *50have alone been sufficient to rebut the defense set up, we do not decide, but it was at least a material part of what would, with the further fact of notice or knowledge on the part of the guarantor, have constituted a complete reply to defendant’s answer, and should have been admitted. For the error in rejecting it the judgment will be
Reversed.